DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 04/14/2020.
Claims 1-20 are currently pending and have been examined.




















Information Disclosure Statement

The Information Disclosure Statements filed 04/14/2020 and 04/09/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lassoued et al. (USPGP 2021/0074155 A1) hereinafter LASSOUED, in view of Cella et al. (USPGP 2021/0342836 A1), hereinafter CELLA.

Claim 1:
LASSOUED as shown below discloses the following limitations:
querying, by a transport, a plurality of transports within a range of an accident location; (see at least Figure 6 as well as associated and related text; paragraphs 0021, 0071)
receiving, by the transport, agreements to access profiles of the plurality of transports on a storage; (see at least paragraphs 0074. 0087)
responsive to the profiles containing video data associated with the accident location, linking the video data to a profile of the transport. (see at least Figure 6 as well as associated and related text; paragraphs 0021, 0071)
LASSOUED does not specifically disclose profiles.  CELLA, however, in at least paragraphs 0260, 0401, and 0951 discloses customer profiles and smart contracts.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LASSOUED with the technique of CELLA because, “It is not uncommon for authorities (e.g., law enforcement personnel), or even civilians, to request (e.g., via various media outlets) such data from any drivers who think their devices may have captured (or recorded) a particular event or part of an event, such as the commission (or committing) of a crime, an accident, or some other unusual occurrence. For example, law enforcement personnel may provide the location and time of the commission of a crime and request that any drivers who operate vehicles equipped with dash cams, and were in the vicinity around the same time, submit the appropriate video (or images) captured by their dash cams to assist in the investigation of the crime.” (LASSOUED: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of LASSOUED/CELLA discloses the limitations as shown in the rejections above.  LASSOUED further discloses accessing the video data from the profiles of the plurality of the transports based on location data and time stamps associated with the video data. See at least Figure 6 as well as associated and related text; paragraphs 0019, 0021, 0068, 0070,  0071, and 0076-0077.

Claim 3:
The combination of LASSOUED/CELLA discloses the limitations as shown in the rejections above.  LASSOUED further discloses linking the video data to the profile of the transport if locations of video sources are within a pre-defined distance from of the accident location and times stamps of the video data are within a pre-defined time period of a time of the accident.  See at least Figure 6 as well as associated and related text; paragraphs 0019, 0021, 0068, 0070,  0071, and 0076-0077.

Claim 4:
The combination of LASSOUED/CELLA discloses the limitations as shown in the rejections above.  LASSOUED further discloses providing an access to the profile of the transport to an accident processing node.  See at least Figure 6 as well as associated and related text; paragraphs 0019, 0021, 0068, 0070,  0071, and 0076-0077.




Claims 5-7:
The combination of LASSOUED/CELLA discloses the limitations as shown in the rejections above.  CELLA further discloses
encrypting the video data by a private key of the transport.
ensuring compliance with security requirements set by an individual associated with a respective one of the plurality of transports and legal requirements set by an entity associated with the accident location, prior to the receiving, by the transport, the agreements to access the profiles of the plurality of transports.
the agreements to access profiles of the plurality of the transports constitute a blockchain consensus and wherein a smart contract to link the video data to the profile of the transport is executed and stored on the blockchain.
See at least paragraphs 0028, 0221, 0244, 0245, 0331, 0889, and 0951.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LASSOUED with the technique of CELLA because, “It is not uncommon for authorities (e.g., law enforcement personnel), or even civilians, to request (e.g., via various media outlets) such data from any drivers who think their devices may have captured (or recorded) a particular event or part of an event, such as the commission (or committing) of a crime, an accident, or some other unusual occurrence. For example, law enforcement personnel may provide the location and time of the commission of a crime and request that any drivers who operate vehicles equipped with dash cams, and were in the vicinity around the same time, submit the appropriate video (or images) captured by their dash cams to assist in the investigation of the crime.” (LASSOUED: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8-20:
The combination of LASSOUED/CELLA discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 8-20 are not patentably distinct from claims 1-7, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  














Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Juha Partala et al. “Blockchain-Based Mobility-as-a-Service.” (May 2019).  Retrieved online 05/14/2022.  https://www.researchgate.net/publication/333343145_Blockchain-Based_Mobility-as-a-Service/link/5ce7e298a6fdccc9ddcabb45/download
International Transport Forum. “Blockchain and Beyond: Encoding 21st Century Transport.” (04 May 2018).  Retrieved online 05/14/2022.  https://www.itf-oecd.org/sites/default/files/docs/blockchain-and-beyond-encoding-21st-century-transport.pdf
MHP et al. “THE AUTOMOTIVE SECTOR AND BLOCKCHAIN.” (15 November 2019).  Retrieved online 05/14/2022.  https://uploads-ssl.webflow.com/612c9eb00ca5ae6d6482c315/62097b9e82558919ad527e77_RIDDLE%26CODE-MHP-The-Automotive-Sector-Blockchain.pdf

Foreign Art:
MICELI, JOSEPH. “Vehicle Security Device That Can Enable Or Disable Functions In Accordance With Insurance Requirements.” (FR 2773407 A1)
JAYA BHARATH R GOLUGURI et al. “SHARE OF VEHICLE DATA BETWEEN INTERESTED PARTIES.” (JP 2020/184322 A)
CHU YISHU et al. “RESCUE VEHICLE PRIORITY PASSAGE METHOD BASED ON SMART CONTRACT/SHARING PLATFORM.” (JP 2021/022146 A)





Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)